Broyles, J.
1. “Generally the word ‘liquor’ implies intoxicating liquor, and, therefore, proof that a defendant sold ‘liquor’ is sufficient to show, in the absence of adverse testimony, that he sold intoxicating liquor.” Carswell v. State, 7 Ga. App. 198 (66 S. E. 488); Howard v. State, 7 Ga. App. 61 (65 S. E. 1076); Lewis v. State, 6 Ga. App. 779 (65 S. E. 842); Tompkins v. State, 2 Ga. App. 639 (58 S. E. 1111); Wilburn v. State, 8 Ga. App. 28 (68 S. E. 460).
2. Whether the accused believed that he was dealing with an adult and not a minor was a question for the jury. Nobles v. State, 14 Ga. App. 480, 481 (81 S. E. 370).
3. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.
Accusation of furnishing liquor to minor; from city court of 'Wrightsville — Judge Kent. April 3, 1915.
Faircloth & Glaxton, for plaintiff in error.
B. II. Moye, solicitor, contra.